                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

TRINET USA, INC.,

     Plaintiff,

v.                                      Case No. 8:20-cv-2018-VMC-AAS

VENSURE EMPLOYER
SERVICES, INC.

      Defendant.
______________________________________/

                  REPORT AND RECOMMENDATION

     At the continued Rule 16 Conference, the parties jointly requested an

extension of the current case management deadlines. (Doc. 102). Based on

discussion at the Rule 16 Conference, it is RECOMMENDED that the parties’

joint oral motion to extend case management deadlines (Doc. 102) be

GRANTED and these dates be ADOPTED:

     1.    The Affirmative Expert Report Disclosure Deadline be extended to

           January 28, 2022.

     2.    The Rebuttal Expert Report Disclosure Deadline be extended to

           March 18, 2022.

     3.    The Discovery Deadline be extended to April 29, 2022.




                                    1
      4.    The Motions for Summary Judgement, Judgment on the Pleadings

            and Daubert Motions Deadline be extended to May 20, 2022.

      5.    The Final Pretrial Conference be scheduled for September 2022.

      6.    The trial be set for October 2022 Trial Calendar.

      7.    The parties’ mediation deadline be extended to October 29, 2021.

      At the Rule 16 Conference, both parties orally waived the fourteen-day

objection period. Additionally, the parties acknowledged that any more

requests for extensions of the case management deadlines are disfavored

absent a showing of good cause. (See Doc. 53, p. 5).

      ENTERED in Tampa, Florida, on July 15, 2021.




                                       2
